DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 15, 2021 has been entered.
Response to Amendment
In response to the amendment received on May 12, 2021:
Claims 1, 3 and 6-13 are pending.  Claims 2, 4 and 5 have been canceled as per Applicant’s request;
The 103 rejections to Shimamoto in view of Nogi stand.
Information Disclosure Statement
The information disclosure statement filed January 12, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al. (WO 2014/163055A, as evidenced by English equivalent, U.S. Patent Application No. 2016/0027592) in view of Nogi et al. (U.S. Patent Application No. 2011/0136018).
As to claim 1, Shimamoto discloses an electrolyte solution comprising: a solvent; an electrolyte salt;	compound (X), formula (1).  For example, see Table 1 which recites an electrolyte comprising LiPF6 salt, various carbonate solvent mixtures and CH3OSO3Li (a specific compound which reads on compound X, formula 1 of claim 1; RXSO3M (R=CH3; X=O; M=Li).  See Table 2, having the same general formula with R=CH2CH3 (as applied to claim 1). The amount of compound (X)(1) present by mass falls within the range of claim 1 with sufficient specificity (Tables 1, 2 for example as applied to claim 1). R can be a linear alkyl group with C1, C2 or similar (see Tables 1 and 2, R=CH3 or CH2CH3, as applied to claim 1).
With respect to claim 3, claim 3 only serves to further modify the species of Formula (X)(2) but does not require that the species is effectively selected.  Claim 3 does not further define species (X)(1) but does not preclude the broader genus of claim 1 applying therein.  Therefore, as Shimamoto reads on compound (X)(1) and as claim 3 does not preclude the selection of formula (X)(1) nor further define (X)(1) therein, Shimamoto still teaches of the compound of (X)(1) in the context of claim 3.
As to claim 6, the solvents include various carbonates (paras. [0189]-[0208]) and in Tables 1 and 2 include specific teachings to non-fluorinated saturated cyclic carbonates, fluorinated saturated cyclic carbonates, non-fluorinated acyclic carbonates and fluorinated acyclic carbonates (as applied to claim 6).
As to claim 7, the electrolyte salt is an array of known salts (paras. [0241]-[0248] with specific examples in Tables 1 and 2 to salts that fall in the genus of claim 7 (as applied to claim 7).
As to claims 8-9, the electrolyte is employed in secondary batteries, e.g. a type of electrochemical device, (paras. [0006] and [0260], for example, as applied to claims 8 and 9). 
As to claims 11-12, the secondary batteries therein are employed in use for vehicles systems or other devices wherein plural batteries are mounted and thus define a module as would have been readily understood by one of ordinary skill in the art (paras. [0004], [0012] as applied to claims 11-12).
Shimamoto does not teach of the electrolyte solution including at least one organosilicon compound represented by formulae (3) and (4) (claim 1) or the amount of organosilicon compound added to the solution (claim 1).
Nogi teaches of adding various organosilicon compounds to an electrolyte solution (para. [0037] and [0038] as applied to claim 1, formula (3); as applied to claim 1).  The amount of additive is preferably 0.3-5% mass (para. [0041] as applied to claim 1).   The electrolyte can further include fluorinated organosilicon compounds identical to general formula (4) of claim 1, also present in amounts of 0.2% by mass or less (para. 0073]; Examples 1-4). Examples of the fluorinated organosilicon compound include specific examples to trialkylsilyl fluoride (para. [0075]). The content of the organosilicon compound present in an amount from 0.01-5% mass of Nogi had the recognized effect of improving the resistance of the battery (para. [0077]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrolyte solution of Shimamoto to further include the organosilicon compound additives of Nogi in similar minor amount since it would have had the recognized effect of improving the resistance of the battery.    The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al. (WO 2014/163055A, as evidenced by English equivalent, U.S. Patent Application No. 2016/0027592) in view of Nogi et al. (U.S. Patent Application No. 2011/0136018) as applied to claim 1 above, and further in view of Suzuki (JP 2000208169A).
The secondary batteries therein include a positive electrode current collector such as an aluminum foil (valve metal; para. [0273], [0294], [0329], [0342] as examples as applied to claim 10). The secondary batteries therein are employed in use for vehicles systems and thus define a module (para. [0004] as applied to claims 13).
Shimamoto does not teach of a portion of the battery in contact with the electrolyte solution among portions electrically coupled with the positive electrode current collector also being formed of a valve metal or an alloy metal.
As discussed above, the positive electrode current collector is aluminum (valve metal).  Suzuki further teaches of batteries wherein a valve metal or alloy of valve metal contacts the electrode connector (abstract).  Suzuki teaches that providing the container, which is electrically connected to the positive electrode and also in contact with the non-aqueous electrolyte, with a valve metal or its alloy since it would have prevented decomposition of the electrolyte solution (para. [0015]).]
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery container of Shimamoto, electrically connected to the positive electrode and also in contact with the non-aqueous electrolyte, with a valve metal or its alloy since it would have prevented decomposition of the electrolyte solution.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Response to Arguments
Applicant's arguments filed May 12, 2021 have been fully considered but they are not persuasive. 
 Applicant argues that the technical significance associated with the claimed invention (the combination of compound X and the organosilicon compound) is not taught or suggested by Shimamoto.
The Examiner recognizes that Shimamoto does not teach of the inclusion of an organosilicon compound in the electrolyte solution but maintains that Nogi provides sufficient motivation for providing such an additive to an electrolyte solution for at least those reasons discussed above.
Shimamoto discloses an electrolyte solution comprising: a solvent; an electrolyte salt; compound (X), formula (1).  For example, see Table 1 which recites an electrolyte comprising LiPF6 salt, various carbonate solvent mixtures and CH3OSO3Li (a specific compound which reads on compound X, formula 1 of claim 1; RXSO3M (R=CH3; X=O; M=Li).  See Table 2, having the same general formula with R=CH2CH3 (as applied to claim 1). The amount of compound (X)(1) present by mass falls within the range of claim 1 with sufficient specificity (Tables 1, 2).  In essence Shimamoto teaches of the electrolyte solution of claim 1 but for the inclusion of the particular organosilicon additive as recited in claim 1.  Nogi teaches of such organosilicon additives in the same amount as an electrolyte solution additive for the similar benefit of improving battery resistance.
Thus Shimamoto is held to teach of the electrolyte solution including a solvent, electrolyte salt and compound (X)(1) present by mass falls within the range of claim 1 with sufficient specificity.
As discussed above, the difference between the claimed invention and Shimamoto is that Shimamoto does not teach of the electrolyte further including a minor organosilicon additive therein, such an additive being taught with sufficient specificity by the secondary reference of Nogi.
Nogi teaches of adding various organosilicon compounds to an electrolyte solution (para. [0037] and [0038] as applied to claim 1, formula (3); as applied to claim 1).  The amount of additive is preferably 0.3-5% mass (para. [0041] as applied to claim 1).   The electrolyte can further include fluorinated organosilicon compounds identical to general formula (4) of claim 1, also present in amounts of 0.2% by mass or less (para. 0073]; Examples 1-4). Examples of the fluorinated organosilicon compound include specific examples to trialkylsilyl fluoride (para. [0075]). The content of the organosilicon compound present in an amount from 0.01-5% mass of Nogi had the recognized effect of improving the resistance of the battery (para. [0077]).
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006). ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. 
In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).  In In re Lintner, the claimed invention was a laundry composition consisting essentially of a dispersant, cationic fabric softener, sugar, sequestering phosphate, and brightener in specified proportions. The claims were rejected over the combination of a primary reference which taught all the claim limitations except for the presence of sugar, and secondary references which taught the addition of sugar as a filler or weighting agent in compositions containing cationic fabric softeners.  The court sustained the rejection.
Nogi provides sufficient motivation for modifying an electrolyte solution to include a minor amount of organosilicon therein for the benefit of improving the resistance of the battery.  The rejections sustained herein are to the primary teachings of Shimamoto which teaches of the same claimed components except for the addition of a minor amount of organosilicon compound in an electrolyte solution.  The secondary reference of Nogi recognized that the addition of minor amounts of organosilicon compounds to a non-aqueous electrolyte solution was known in the art and further known to improve the resistance of the battery.
Therefore the Examiner maintains that it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrolyte solution of Shimamoto to further include the organosilicon compound additives of Nogi in similar minor amount since it would have had the recognized effect of improving the resistance of the battery.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
It remains evident that Nogi teaches of improving resistance by adding a minor amount of organosilicon additive and thus recognized improved resistance by such.  As to other benefits which may not have been explicitly discussed by the combination, such as level of cycle characteristics (alleged as being unexpected by Applicant): there is no requirement that a person of ordinary skill in the art would have required an explicit teaching of a particular result of an invention in the disclosure at the time of invention, but only that the subject matter is in fact present in the prior art. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). MPEP § 2112.  As Shimamoto teaches of all of the claimed elements of claim 1 except for the additive organosilicon compound, and as Nogi provides ample motivation for modifying an electrolyte solution to include a minor amount of organosilicon additive therein to improve resistance, as the resultant electrolyte solution therein has the same features in combination as recited in claim 1, there is a reasonable expectation that the combination of Shimamoto in view of Nogi would exhibit the same characteristics, absent clear evidence to the contrary.
Accordingly, for at least these reasons, the prior art rejections of record stand. 
Applicant’s comments with respect to Examples 89 and 90, comparison to such  and allegations to unexpected results have also been considered but are not persuasive for the following reasons.  
First, the claims still are not commensurate in scope with the specifics of Examples 89 and 90 as the claims are to X being at least one of formulae (1) and (2) and the organosilicon being at least one of formulae (3) and (4).  Examples 89 and 90 are significantly narrower in scope than the claims as the Examples are to specific combinations therein.  It does not appear that Applicant has met their burden to provide evidence of non-obviousness that is commensurate in scope with the entire claimed subject matter which remains broader than the specific examples of Examples 89 and 90.  Therefore the comparison is not persuasive since the claims appear to be broader in scope that these specific examples.
Applicant’s reliance upon the comparisons in Table 5 between Examples 89-90 and the Comparative Examples (CE) therein are to specific combinations therein.  For example CE 9 is to a particular acyclic carbonate Component (d), cyclic carbonate (FEC) and no Component X or organosilicon component; CE 10 is only to the presence of an acyclic carbonate Component (d), cyclic carbonate (FEC) and specific Component X (F); CE 11 is to the presence of an acyclic carbonate (d), cyclic carbonate (FEC), no Compound X but including an organosilicon compound (L).  Inventive Example 89 is to specific combination all of which include an acyclic Component (d), cyclic carbonate (FEC), Component X (L only) and organosilicon (Component L).  Example 90 is identical to Example 89 but for the particular organosilicon (L in Example 89; O in Example 90).  It is apparent that the specific Examples (which require specific amounts of specific carbonates components, specific Component F and Specific Component L or O) are significantly narrower in scope than the claims.  The evidence therein is does not provide a sufficient showing of evidence to the cited prior art, notably to those references relied upon in the current prior art rejections above (Shimamoto and Nogi of note) in comparison to the scope of the claimed invention.  In addition, Examples 89-90 further require a specific acyclic carbonate and cyclic carbonate in specific amounts as well as specific components F and L/O in particular proportion.  The scope of such is again significantly narrower in scope that the invention as claimed.
Second, while the comparison appears to show a difference in cycle performance, the data still does not provide a clear showing that the differences shown are unexpected and does not provide a sufficient showing commensurate with the scope of the claimed invention (noting that inventive Examples 89 and 90 are significantly narrower than the scope of the claims as discussed above)..
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck  & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974); In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).
The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP  § 716.02(c).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range or invention. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
A greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).
As discussed above, the combination of Shimamoto in view Nogi is held to sufficiently obviate an electrolyte solution comprising at least one of formula (X)(1) (Shimamoto) in addition to the inclusion of an organosilicon compound from Nogi, as Nogi recognized that the addition of an organosilicon compound to an electrolyte solution was known to improve battery resistance.  Since the prior art combination provides sufficient motivation to meet the inventive composition, it would then be expected that the combination would achieve the same or unpatentably similar properties as in the instant application, absent clear evidence to the contrary.
In summation, the record fails to provide any clear and convincing evidence that the results achieved by the claimed invention are unexpected.  Furthermore, the particular allegation of unexpected results with respect to the level of resistance being unexpected by Applicant is not persuasive given that Nogi itself clearly teaches that the inclusion of a minor amount of an organosilicon additive to an electrolyte solution will improve battery resistance (para. [0077] for example) and therefore appears to address a similar issue.
In summation, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
In the instant case, the primary reference of Shimamoto is held to teach of the solvent, electrolyte salt and compound (X) of the claims.
2. Ascertaining the differences between the prior art and the claims at issue.
In the instant case, the primary reference of Shimamoto does not teach of the inclusion of an organosilicon compound of the claims.
3. Resolving the level of ordinary skill in the pertinent art.
In the art, it is well known to modify electrolyte solutions with various additives to improve electrochemical performance.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness (see response to arguments above).
In short, the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense.
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.
Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. The rationales discussed below outline reasoning that may be applied to find obviousness in such cases.
If the search of the prior art and the resolution of the Graham factual inquiries reveal that an obviousness rejection may be made using the familiar teaching-suggestion-motivation (TSM) rationale, then such a rejection is appropriate.	Exemplary rationales that may support a conclusion of obviousness includes motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
As discussed above, the combination of Shimamoto in view Nogi is held to sufficiently obviate an electrolyte solution comprising at least one of formula (X)(1) (Shimamoto) in addition to the inclusion of an organosilicon compound from Nogi, as Nogi recognized that the addition of an organosilicon compound to an electrolyte solution was known to improve battery resistance.  Nogi provides motivation in the prior art that would have led one of ordinary skill to modify the teachings of Shimamoto to arrive at the claimed invention as discussed above.   Since the prior art combination provides sufficient motivation to meet the inventive composition, it would then be expected that the combination would achieve the same or unpatentably similar properties as in the instant application, absent clear evidence to the contrary.
For at least these reasons, the prior art rejections of record stand.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/GREGG CANTELMO/Primary Examiner, Art Unit 1725